Case 2:18-cv-00245-JRG Document 260-1 Filed 10/15/19 Page 1 of 1 PageID #: 28212



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNITED SERVICES AUTOMOBILE
 ASSOCIATION,

        Plaintiff,
                                                             Case No. 2:18-cv-245-JRG
        v.

 WELLS FARGO BANK, N.A.,

        Defendant.


                         DECLARATION OF MICHAEL A. BITTNER

 I, MICHAEL BITTNER, declare as follows:

    1. I am an attorney with Winston & Strawn, LLP, which represents Wells Fargo Bank, N.A.

        in the above captioned matter. I submit this declaration in support of Wells Fargo Bank,

        N.A.’s Reply in Support of Its Motion for Summary Judgment of No Willful Infringement.

        I know the facts stated herein to be true of my personal knowledge and if called upon to

        testify to such facts could and would do so competently.

    2. Attached as Exhibit T is a true and correct excerpt of the Expert Report of John D.

        Villasenor, dated August 3, 2019.

    3. Attached as Exhibit U is a true and correct excerpt of the Expert Report of Charles E. Van

        Horn, dated August 1, 2019.

 I declare under penalty of perjury under the laws of the United States that the foregoing is true

 and correct.

 Executed this 11th day of September, 2019, in Dallas, Texas.

                                                              /s/ Michael A. Bittner
                                                              Michael A. Bittner
